DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoko Ishihara on 11/2/21.
The application has been amended as follows: 

To Claim 1:
	A nitride crystal substrate constituted by group-III nitride single crystal, containing n-type impurities, with an absorption coefficient α being approximated by equation (1) by a method of least squares in a wavelength range of at least 1 µm or more and 3.3 µm or less:
α = Ne K λa 	equation (1), where 1.5 x 10-19 ≤ K ≤ 6.0 x 10-19, a= 3,
	a wavelength being λ (µm), an absorption coefficient of the nitride crystal substrate at 27 °C being α (cm-1), a carrier concentration in the nitride crystal substrate being Ne (cm-3), and K and a being constants,
-1 or more and 1,500 cm or less.

Please cancel Claims 2, 3, 5, 6, 7, 8, 10.

The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: Melnik (US Pub.: 2012/0295428) describes the process of making a nitride using the process in this application except that the reactor used includes a quartz wall (see Applicant’s remarks filed after the Final) which the specification explains will cause impurity formation in the nitride.  Claim 1 describes no peak from 1200 to 1500 cm-1, which describes a heightened purity that the Melnik reference would not have with one quartz bottom wall. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        




November 4, 2021